Citation Nr: 1503671	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-32 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to July 7, 2014, and in excess of 70 percent as of July 7, 2014, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than July 7, 2014, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from March 1966 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and a September 2014 rating decision by the VA Appeals Management Center in Washington, DC.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2013.  A transcript of that hearing is of record.   

This case was previously before the Board in April 2014, at which time the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to an earlier effective date for the grant of a TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to December 5, 2012, the occupational and social impairment resulting from PTSD more nearly approximated deficiencies in most areas.  

2.  As of December 5, 2012, the occupational and social impairment resulting from PTSD more nearly approximates total.  

CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but not higher, for PTSD have been met for the period on appeal prior to December 5, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating of 100 percent for PTSD have been met beginning December 5, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in February 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The specified factors for each rating are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  The Board will focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he should have a higher rating for PTSD because his social and occupational functioning is worse than contemplated by the currently assigned ratings.  

At a December 2009 VA examination, the Veteran reported symptoms of being easily angered and that his mood was lethargic, angry, sad, and depressed.  He reported that approximately five months prior, he began hearing voices which he described as sounding warped.  The Veteran reported that he was hypervigilant, that he did not sleep well, that he avoided people and places that caused distress, that he was angry and irritable, and that he lacked motivation.  The Veteran reported that his PTSD symptoms were constant and that they affected his total daily functioning in that he lacked motivation, did not engage in physical activity, he avoided people, and his relationship with his children was strained.  The Veteran reported that he experienced trouble sleeping in that he had trouble getting to sleep and staying asleep.  He reported that his sleep was restless and that he was easily awakened.  The Veteran reported that he received weekly psychotherapy for treatment and that he was also maintained on anti-depressant medication for treatment of symptoms.  The Veteran reported having a very good relationship with his spouse and an excellent relationship with his children.  The Veteran reported that he had few friends, that he did not go out to meet people, and that he avoided crowds.  The Veteran reported that he was laid off from his job approximately five months prior as his company had to cut back due to the recession.  

Upon mental status examination, the Veteran was oriented within normal limits, his appearance and hygiene were appropriate, and his behavior was appropriate.  The Veteran maintained good eye contact during the examination, his affect and mood were normal, and his communication was within normal limits.  The Veteran's speech was within normal limits, but he showed impaired attention or focus.  The Veteran had a difficult time staying on task and answering questions.  The Veteran denied panic attacks and the examiner noted that there was no suspiciousness present.  There was no history of delusions and there were no delusions observed.  The Veteran reported hallucinations, but there were no hallucinations observed at the time of the examination.  There were no obsessional rituals present.  The Veteran's thought processes were appropriate, he was able to read and understand directions, and he did not have slowness of thought or appear confused.  The Veteran's judgment was not impaired and his abstract thinking was normal.  The Veteran's memory was within normal limits.  The Veteran exhibited passive thoughts of death, in that he occasionally stated that he wished life would end.  Homicidal ideations were absent.  

The examiner diagnosed PTSD and noted that the effects of the Veteran's PTSD caused reduced reliability and productivity.  The examiner noted that the Veteran had disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran had a history of discord with employers and co-workers, a history of discord with his wife, decrease in motivation, lack of leisure activities, and very few friends.  The examiner noted that the Veteran did not appear to pose a threat of danger or injury to his self or others.  The examiner assigned a Global Assessment of Functioning scale score (GAF) of 53. 

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2014).  However, they are just one of many factors considered when determining a rating.

At a September 2011 VA examination, the Veteran reported that he experienced moderate symptoms of PTSD which were episodic and tended to wax and wane.  The Veteran reported symptoms of sleep impairment, hypervigilance, increased startle response, difficulty in crowds, mood swings, anger management problems, anxiety, lack of trust, and troubling memories.  The Veteran reported that his anxiety and fear led to him carrying weapons.  The Veteran reported that he had been fired due to his repeated "fits of rage" and that he felt as though he was not fully living.  He reported that he had dropped out of activities that involved being in public places and that he had a history of violent behavior.  The Veteran reported that he continued to experience trouble sleeping, in that he had difficulty falling asleep and staying asleep and that he often woke throughout the night.  The Veteran reported that he thought about committing suicide by jumping off a bridge.  The Veteran was noted to be maintained on psychotropic medication and received psychotherapy as often as three times per month for treatment of PTSD.  There was no history of psychiatric hospitalizations or emergency room visits.  The Veteran reported that he had a good relationship with his siblings, his wife, and his children.  The Veteran reported that he had not worked in two months, but that his unemployment was not due primarily to the effects of his PTSD.  

Upon mental status examination, the Veteran was oriented within normal limits and his appearance and hygiene were appropriate.  The Veteran's behavior was appropriate and he maintained good eye contact during the examination.  The Veteran's affect and mood showed a disturbance of motivation, anxiety, and a depressed mood.  The Veteran's communication, speech, and concentration were all within normal limits.  The Veteran reported that he experienced panic attacks approximately weekly and the symptoms of his panic attacks included being small and backed up and were accompanied by a metallic taste in his mouth.  There was no suspiciousness present.  There was no history of delusions or hallucinations reported and there was no evidence of delusions or hallucinations during the examination.  There was no evidence of obsessive-compulsive behavior.  The Veteran's thought processes were appropriate and he was able to understand directions.  There was no slowness of thought and he did not appear confused.  Judgment was impaired, abstract thinking was normal, and memory was within normal limits.  Suicidal and homicidal ideations were absent.  

The examiner confirmed the diagnosis of PTSD and assigned a GAF of 60.  The examiner noted that the Veteran's PTSD symptoms caused reduced reliability and productivity.  The examiner noted that the Veteran's symptoms interfered with his ability to function in a workplace setting as he had difficulty concentrating, he had low motivation and little focus, and he had little patience which resulted in conflicts and occasional fights with others.  The examiner also noted that the Veteran's symptoms caused a decreased capacity for being carefree and enjoying life.  He was noted to avoid others and spent a great deal of his time preoccupied with negative or stressful thinking.  The examiner noted that the Veteran was intermittently unable to perform activities of daily living due to severe difficulties with motivation, low self-worth, and low expectation of success.  The examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships.  

At a July 2014 VA examination, the Veteran reported symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, an inability to establish and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran reported that he last worked in January 2011 and that his employment had been terminated as a result of his irritability.  The Veteran reported that he experienced flashbacks almost daily and that they caused symptoms of anxiety, irritability, angry outbursts, depression, and anhedonia.  The Veteran reported that he self-medicated with alcohol and avoided conversations and events which would recall his past traumas.  The Veteran reported symptoms of hypervigilance and increased startle response.  He reported that he woke two to four times per night as a result of night sweats, nightmares, and vigilance.  

Upon mental status examination, the Veteran presented promptly and on time for his appointment.  The Veteran was appropriately dressed and groomed and was fully oriented in all spheres.  His responses to questions of content were thoughtful, complete, and demonstrated an adequate fund of knowledge.  The Veteran's speech pattern was of a regular rhythm and his volume was normal.  He expressed thoughts that were well-organized to the topic.  There was no indication of psychotic processes, delusional disorder, or loosened associations or organicity.  The Veteran's affect was moderately restricted and his mood was moderately depressed.  The Veteran denied suicidal and homicidal ideations, plans, and intent.  The examiner confirmed the diagnosis of PTSD and also diagnosed depression related to PTSD.  The examiner assigned a GAF of 50 to 52.  

The examiner found that because of the Veteran's irritability, angry outbursts, propensity toward violent confrontations, depression, anhedonia, and lack of motivation, the Veteran was incapable of engaging in sustained employment as his symptoms impaired his ability to establish new relationships and resolve conflicts amicably.  The examiner also noted that the Veteran's inability to engage in sustained employment should be considered permanent and without the possibility of improvement.

A review of the record shows that the Veteran is seen regularly at the VA Medical Center for mental health treatment.  A review of the mental health treatment notes of record shows that the Veteran has generally reported symptoms of irritability, sleep impairment, some depression, and some lack of motivation.  He was generally found to be relaxed, well groomed, and appropriately dressed, was generally noted to deny suicidal and homicidal ideations, and he was noted to have a flexible affect.  Overall, the Veteran was usually found to be functioning fairly well with medication and psychotherapy, to include group therapy.  

However, a review of the VA Medical Center treatment notes of record show that the Veteran was seen on December 5, 2012, for individual psychotherapy.  At that time, the Veteran reported that he had been experiencing increased symptoms and having a tough time.  He reported that he had relapsed with alcohol; that he was feeling depressed all day, every day; that he found little enjoyment in life; that he had no motivation; that he was lethargic; that his sleep impairment had increased in severity; and that he had begun experiencing fleeting suicidal ideations.  At that time, the Veteran was found to have slow speech and a restricted affect.  The examiner noted that the Veteran was "quite depressed" and that he had little humor.  On March 12, 2013, the Veteran was seen at the VA Medical Center for suicidal ideation, plan, and intent.  The Veteran's symptoms have continued at that level, with only episodic improvement, since his December 5, 2012, psychotherapy appointment. 

There are also various lay statements of record from the Veteran's spouse and co-workers.  In a June 2010 statement, the Veteran's former employer, Mr. J.N., reported that he had begun to notice behavioral changes in the Veteran.  Mr. J.N. reported that the Veteran was increasingly irrational, that he appeared more un-kept, that he had extreme mood swings, and that he had shown an inability to reason with tenants.  Mr. J.N. noted that the Veteran had a "very short fuse" and that he had recently punched a tenant over a rather simple disagreement.  Mr. J.N. reported that, at that time, he and the Veteran had agreed that the Veteran would leave the company.  

In a September 2013 statement, the Veteran's spouse reported that the Veteran was barely hanging in there and that he was only able to maintain the façade of functioning for short periods of time.  She reported that the Veteran was unable to sustain employment because work situations were too stressful for him and he lacked focus.  She reported that the Veteran did not have a good relationship with his children or his family and that the Veteran was moody, depressed, and fatalistic.  She reported that the Veteran did not like to go into crowded places and that he was constantly irritable.  She reported that the Veteran had difficulty interacting with others and was occasionally offensive in social situations.  

In a September 2013 statement, Ms. C.S., a former co-worker of the Veteran, reported that she had worked with the Veteran for approximatelynine9 years and during that time she witnessed many problems in his daily work habits and personality that would make employment impossible for the Veteran.  She reported that the Veteran was erratic, illogical, and explosive.  She reported that the Veteran was irritable, impatient, and would become enraged at the slightest disagreement or for seemingly no reason at all.  Ms. C.S. reported that working with the Veteran was both intense and scary.  She reported that the Veteran was unable to focus and concentrate and that he drifted from issue to issue and was unable to complete even the simplest task at hand.  Ms. C.S. reported that the Veteran had been asked to leave the company as a result of a verbal confrontation with a manager at the office.  

The Board finds that the Veteran is entitled to a 70 percent rating for PTSD for the period on appeal prior to December 5, 2012.  The Board notes that during that time, the Veteran demonstrated social and occupational impairment that more closely approximated deficiencies in most areas than reduced reliability and productivity.  The Board notes that the Veteran has been unable to maintain relationships outside his family members.  He was generally noted to be isolative, have a depressed mood, and a somewhat restricted affect.  At the September 2011 VA examination, the Veteran reported that while he was not working, it was not solely due to his PTSD symptoms.  However, in a June 2010 statement, the Veteran's former boss noted that the Veteran had become increasingly difficult to work with in the last few years and was asked to move to another company.  Further, at the September 2011 VA examination, the Veteran reported experiencing panic attacks and he was noted to have a decreased capacity for being carefree and enjoying life.  The Veteran was also noted to have difficulty concentrating, he had low motivation and little focus, and he had little patience which resulted in conflicts and occasional fights with others.  Additionally, the Veteran was intermittently unable to perform activities of daily living due to severe difficulties with motivation, low self-worth, and low expectation of success.  The examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships.  Therefore, the Board finds that for the period on appeal prior to December 5, 2012, the Veteran's symptoms more nearly approximated deficiencies in most areas and a 70 percent rating is warranted for that period.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Consideration has been given to assigning a higher rating for PTSD prior to December 5, 2012.  However, there is no indication that the Veteran was totally socially and occupationally impaired prior to that date.  While it was noted in the September 2011 VA examination report that the Veteran was not working, it was also noted to not solely be the result of service-connected PTSD. The Veteran did not show excessive difficulty in judgment and thinking, he did not have suicidal or homicidal ideations, he did not exhibit obsessional rituals which interfered with routine activities, he did not have delusions, and there was no objective evidence of hallucinations.  Further, the September 2011 VA examiner assigned a GAF of 60, indicative of moderate symptoms.  Therefore, the Board finds that a rating in excess of 70 percent for the period on appeal prior to December 5, 2012, is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The Board finds that the Veteran is entitled to a 100 percent rating for PTSD from December 5, 2012, the first evidence indicating that the Veteran's PTSD symptoms had increased in severity since the previous VA examination.  The Board notes that at that time, the Veteran reported to have increased symptoms and actually had active suicidal ideation, plan, and intent a few short months later.  Additionally, at the July 2014 VA examination, the Veteran was noted to be totally occupationally impaired.  The Board acknowledges that the Veteran routinely reports that he has a good relationship with his wife and two sons.  However, in her September 2013 statement, the Veteran's spouse clearly stated that he does not have a good relationship with his sons and that she was even reaching the point where she might end their relationship as a result of PTSD symptoms.  Further, the July 2014 VA examiner indicated that the Veteran was rather significantly impaired socially in that the Veteran had very few friends and was unable to maintain effective relationships.  Additionally, the Veteran has been noted to have a GAF as low as 50, indicative of rather serious impairment.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate total occupational and social impairment beginning December 5, 2012, and a 100 percent rating is warranted from that date.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, the VA Medical Center mental health treatment records, and the various lay statements of record do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD prior to December 5, 2012, or that he has experienced all the symptoms associated with a 100 percent rating beginning December 5, 2012.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in deficiencies in most areas sufficient to warrant a 70 percent rating for the period on appeal prior December 5, 2012, even though all the specific symptoms listed for a 70 percent rating are not manifested.  Further, the Board finds that that there is total occupational and social impairment sufficient to warrant a 100 percent rating for beginning December 5, 2012, even though all the specific symptoms listed for a 100 percent rating are not manifested.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration for the period on appeal prior to December 5, 2012.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the psychiatric disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalization or marked interference with employment, beyond that anticipated by the assigned rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating of 70 percent, but not higher, for the period on appeal prior to December 5, 2012, for PTSD is granted.  

Entitlement to a rating of 100 percent beginning December 5, 2012, for PTSD is granted.


REMAND

The Veteran submitted a statement in October 2014 that constitutes a timely notice of disagreement with the effective date assigned for the grant of entitlement to a TDIU in the September 2014 rating decision.  A review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an effective date earlier than July 7, 2014, for the grant of entitlement to TDIU.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


